Citation Nr: 1520821	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  05-12 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to the service-connected bilateral iliotibial band syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran had active service from October 1994 to January 1997. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2004 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).  In August 2005, the Veteran testified before a Decision Review Officer at the RO.  In January 2011 and in August 2012, the Board remanded this matter for further development, which was substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).

In September 2013, the Board issued a decision denying service connection for a low back disability.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision, dated in October 2014, the Court vacated and remanded the Board's September 2013 decision, finding that the Board had misread evidence leading it to conclude that the Veteran was inconsistent as to his history of symptoms.  The Court found that the Board may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  The Court ordered the Board to reassess the evidence and make a new credibility determination as to the Veteran's statements concerning continuity of symptoms, taking into account that his back condition appeared to present as chronic pain with intermittent severe flare-ups.  The Court also ordered the Board to reassess the evidence as to whether the Veteran has an altered gait, given its new credibility findings and reports he used a cane during flare-ups of the low back condition, and to consider whether evidence suggesting he used a cane intermittently was consistent with other evidence suggesting his low back condition presented with symptoms of chronic pain and intermittent flare-ups of greater severity.  

The Court also ordered the Board to reevaluate the probative value of all the medical opinions of record, and given the deficiencies found in its credibility analysis, reassess the weight assigned to Dr. Ofori's opinion.  With respect to the negative VA opinions, the Court ordered the Board to reassess their probative value and whether the examiners' assumption that the Veteran did not suffer from an antalgic gait or use a cane rendered inaccurate the factual premise for those opinions.  Finally, the Court noted that the Board did not discuss the significant amount of evidence suggesting the Veteran was barely able to meet the requirements of his employment as a Federal police officer.   

FINDING OF FACT

Resolving doubt in favor of the Veteran, his low back disability, to include degenerative disc disease, spondylosis, and lumbar disc herniation with sciatica, has been medically related to his service-connected bilateral iliotibial band syndrome.

CONCLUSION OF LAW

The Veteran's low back disability, to include degenerative disc disease, spondylosis, and lumbar disc herniation with sciatica, is proximately due to his service-connected bilateral iliotibial band syndrome of the knees.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the fully favorable decision contained herein, discussion of the VCAA notice and assistance provided to the Veteran is unnecessary.

II. Factual Background and Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran essentially contends that has a current low back disability which was caused by service.  In the alternative, he argues that his low back disability is due to his service-connected bilateral iliotibial band syndrome of the knees. 

With regard to a current disability, the competent medical evidence of record shows that the Veteran's current low back disability encompasses degenerative disc disease, spondylosis, and lumbar disc herniation with sciatica. 

Service treatment records are silent for any report or notation of injury to the low back.  In an October 1996 Report of Medical History, the Veteran reported back pain when bending too much or lifting, and that the pain was mainly when he did a road march.  A separation physical of October 1996 noted his spine to be normal. 

What is needed in this case is competent medical evidence linking the Veteran's low back disability to service or to his service-connected bilateral knee disability.  To that end, the Board notes that there is competent medical evidence both for and against a link between the Veteran's low back disability and his service-connected bilateral iliotibial band syndrome of the knees.  

The competent evidence against a link between the Veteran's low back disability and service, to include his service-connected bilateral iliotibial band syndrome of the knees, included the VA examiner's opinions from 2009 and 2011.  

On a VA examination in May 2009, the Veteran reported his back pain started in 2000 and occurred approximately every other year with an episode of flare-up usually associated with lifting and twisting.  In 2004, the diagnosis was herniated nucleus pulposus at L5-S1.  In 2007, he reported an on-the job injury to the low back.  An x-ray of the back was normal, and the diagnosis was chronic strain of the lumbosacral spine.  The examiner noted that the Veteran had a history of degenerative disc disease of the lumbosacral spine and, according to the history reported, the pain worsened after his job accident in 2007.  The examiner also noted that there was nothing in the record to indicate an altered gait due to the Veteran's knee condition, and that, therefore, the records did not support a finding that his knee condition caused the spine condition.  The examiner opined that it was less likely than not that the condition of the spine was due to the knee condition. 

On a VA examination in May 2011, the same VA examiner from May 2009 noted that service treatment records showed the Veteran was seen in October 1996 for complaints of back pain associated with bending, lifting and marching, and the diagnosis was musculoskeletal strain, but there were no other entries for back problems in service.  The VA examiner further noted that the Veteran did not use assistive devices for walking and that the record does not show a history of an unstable gait or abnormal gait.  The diagnosis was lumbosacral spine degenerative disk disease at L4-S1.  The examiner opined that it was less likely than not that the Veteran's lower back disability was related to a disease or injury in service or was related to the service connected iliotibial band syndrome.  The examiner noted there was only one entry in service in October 1996 of a musculoskeletal strain, and that service treatment records did not show that the Veteran had any additional back problems, and that medical records did not indicate the Veteran had any back problems for 7 years after service.  The examiner explained that the records did not reflect that the Veteran developed an abnormal gait; and while abnormalities in weight bearing can lead to acceleration of degenerative changes in the lower back, an abnormal gait had not been shown.  The examiner also noted the Veteran was currently employed as a police officer and was able to pass the physical fitness test which showed a high level of fitness and was not consistent with a gait abnormality.

The competent evidence which supports a link between the Veteran's low back disability and service, as well as his service-connected bilateral iliotibial band syndrome of the knees, included the opinions rendered by Dr. Ofori.  

In a December 2004 letter, Dr. Ofori stated he has been treating the Veteran for low back pain complaints among other things, and noted the Veteran walks with a cane intermittently because of his knee and back problems. 

In a July 2005 letter, Dr. Ofori stated that he had been treating the Veteran for low back pain complaints, which he reported he had had since service.  Dr. Ofori also stated that as a result of his bilateral knee problems, the Veteran has walked with an abnormal gait that has aggravated his low back condition. 

In an August 2007 letter, Dr. Ofori noted that on examination that day, the Veteran walked without limping or listing. 

In an April 2008 letter, Dr. Ofori noted review of the Veteran's entire military and private treatment records.  Dr. Ofori indicated he had been treating the Veteran for many years for his low back problems and had diagnosed him with lumbar/thoracic degenerative disc disease, spondylosis, and lumbar disc herniation with sciatica.  Dr. Ofori opined that due to the longstanding bilateral knee disability and the accompanying abnormal gait, the Veteran likely damaged his perivertebral spinal ligaments due to abnormal stress.  Dr. Ofori noted that medical literature has proven that spine disorders and diseases are associated with a longstanding abnormal gait, and that the Veteran did not have another plausible etiology.  Dr. Ofori opined that it was most likely that the Veteran's current low back condition was incurred in service and that he developed a chronic low back disability most likely secondary to his longstanding knee disability and the accompanying abnormal gait. 

In a November 2009 letter, Dr. Ofori opined that the Veteran had lumbar degenerative disc disease since October 1996, in service, when he complained of low back pain with bending, lifting and when marching, and that this has continued since service.  Dr. Ofori indicated that that the Veteran's current complaints are the same since he has not been pain free since October 1996.  Dr. Ofori also noted that the Veteran's records indicated he had gait problems while in service as he was given arch supports in service.  Dr. Ofori indicated that it was well known that individuals with abnormal gait do develop back problems, and that the findings of chronic degenerative changes in the L5-S1 were shown prior to the Veteran's work injury in April 2007. 

The Board also finds that, as ordered in the Court's memorandum decision dated in October 2014, the Veteran's lay statements as to continuity of low back symptoms since service are credible, and that his low back disability has presented as chronic pain with intermittent severe flare-ups.  Further, the Board concludes that the Veteran does have an antalgic gait and uses a cane, albeit at times intermittently. 

Thus, in reviewing the foregoing competent evidence which supports the Veteran's claim, the Board notes that the opinions from Dr. Ofori are based on a review of the Veteran's military and private medical records, physical examinations of the Veteran since 2004, the Veteran's reported low back symptoms (which have been found to be credible); further the opinions of Dr. Ofori include an explanation and/or rationale for the opinions rendered, which basically support the Veteran's theory that his low back disability is related to his service-connected bilateral iliotibial band syndrome of the knees.  Thus, the Board finds that the opinions provided by Dr. Ofori are probative and persuasive on the question of whether the Veteran's low back disability may be related to his service-connected bilateral iliotibial band syndrome of the knees.  

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Board, after having carefully reviewed the record, and weighing the evidence both in support of and against the claim, finds that the evidence is in relative equipoise as to whether the Veteran's low back disability is related to his service-connected bilateral iliotibial band syndrome of the knees.  Thus, entitlement to service connection for a low back disability to include degenerative disc disease, spondylosis, and lumbar disc herniation with sciatica, has been established and the appeal is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Service connection for a low back disability, to include degenerative disc disease, spondylosis, and lumbar disc herniation with sciatica, is granted.




____________________________________________
GAYLE STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


